     Case: 4:18-cr-00721-HEA Doc. #: 110 Filed: 06/05/20 Page: 1 of 4 PageID #: 325




                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                     )
                                               )
                         Plaintiff,            )
                                               )
           vs.                                 )       No. 4:18-CR-00721 HEA
                                               )
 JUSTIN GENE GRIEGO,                           )
                                               )
                                               )
                         Defendant.            )


                     GOVERNMENT’S SENTENCING MEMORANDUM

         Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Lindsay McClure-Hartman,

Assistant United States Attorney for said District, and for its Sentencing Memorandum, states as

follows:

         On January 6, 2020, Defendant Justin Gene Griego pleaded guilty to one count (Count III)

 of an eight count Indictment charging him with Uttering Counterfeit Securities in violation of

 Title 18, United States Code, Section 1472 and 2.

I.     Determination of the Guideline Range

         In the plea agreement, the parties estimated the Base Offense Level to be nine (9) as found

in Section 2B5.1(a) of the United States Sentencing Guidelines (hereinafter “USSG”). The

Government’s position is that the counterfeit currency passed by Defendant was genuine United

States currency paper from which the ink or other distinctive counterfeit deterrent was completely

or partially removed resulting in an increase of two (2) levels pursuant to USSG Section

2B5.1(b)(2)(B)(ii). The defendant’s position is that this specific offense characteristic does not

apply. The Government’s Adjusted Offense Level calculation is eleven (11) with a reduction of
                                                   2
      Case: 4:18-cr-00721-HEA Doc. #: 110 Filed: 06/05/20 Page: 2 of 4 PageID #: 326

two (2) points for acceptance of responsibility, resulting in a Total Offense Level of nine (9). The

U.S. Probation Officer also determined that the Total Offense Level is nine (9). PSR ¶¶43-52. This

results in a guideline imprisonment range of 18-24 months.

          For the reasons detailed below, the Government requests a sentence of five years-probation

consistent with 18 U.S.C. §3561(c)(1). Defendant is also recommending a sentence of probation

in this case, but is requesting a term of three years.

II.     Sentencing Objectives

          Pursuant to 18 U.S.C. § 3553(a)(2), a court’s imposed sentence must reflect the seriousness of the

offense, promote respect for the law, provide just punishment, and afford adequate deterrence. A sentence

of five years-probation would adequately address these sentencing goals in the instant case. As outlined

by the U.S. Probation Officer, Defendant struggles with opioid addiction and is under the care of a physician

from whom he receives ongoing medication-assisted treatment. PSR ¶110.                  During the period of

Defendant’s pre-trial release, he has maintained his sobriety and has had no reported violations, with the

exception of one self-reported incident on June 4, 2019. PSR ¶10. The Government’s position is that it is

in the best interest of Defendant’s sobriety and rehabilitation to have a longer term of probation. The incident

in June indicates that Defendant benefits from the added accountability of supervision and reporting.

Defendant has shown that he can perform well under supervision, and by providing him with a five year

term of probation, Defendant will be able to continue to receive resources and accountability for a longer

period of time, aiding in permanent sobriety and rehabilitation. The request for a term of five years-probation

is reasonable given Defendant’s guidelines’ calculation and the 3553(a) factors present in this case.

          WHEREFORE, based on the analysis of the aforementioned §3553(a) factors, the Government

respectfully requests that the Court impose a sentence of 5 years-probation in this case.




                                                    Respectfully submitted,

                                                    JEFFREY B. JENSEN
                                                    UNITED STATES ATTORNEY


                                                       3
Case: 4:18-cr-00721-HEA Doc. #: 110 Filed: 06/05/20 Page: 3 of 4 PageID #: 327

                                    /s/ Lindsay McClure-Hartman
                                    Lindsay McClure-Hartman, #66070(MO)
                                   Assistant United States Attorney
                                   111 South 10th Street, Room 20.333
                                   St. Louis, Missouri 63102
                                   (314) 539-2200
                                   Lindsay.McClure-Hartman@usdoj.gov




                                      4
Case: 4:18-cr-00721-HEA Doc. #: 110 Filed: 06/05/20 Page: 4 of 4 PageID #: 328



                               CERTIFICATE OF SERVICE

       I hereby certify that on June 5, 2020, the foregoing was filed electronically with the
Clerk of the Court, under seal, and was served by electronic mail upon defense counsel.


                                            /s/ Lindsay McClure-Hartman
                                            Lindsay McClure-Hartman, #66070MO
                                           ASSISTANT UNITED STATES ATTORNEY




                                              5
